I Barry C. Scheck. Esq.
    I=E Peter J. Heufeld, Esq.
        I Directors
                                                                                                         FILED IN
        ;: Maddy deLone, Esq.                                                                     1ST COURT OF APPEALS
        I Executive Director                                                                        HOUSTON. TEXAS

        ;j Innocence Project
       =.: 40 Worth Street, Suite 101                                                               APR 1 5 2015
       si Kew York. NY 10013
        I Tel 212.364.5340                                                                        CHRISTOPHER A. PRINE
        I Fax 212.364.5341
                                                                               April 9, 2015     CLER^
        - irww.inr.oeenceproject.org




Via Regular Mail/USPS Tracking

Christopher A. Prine
Clerk of the Court
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066

                        Re:           State ofTexas vs. Kenneth Sherman
                                       Case No's.: 01-96-0I502-CR and 01-96-01'503-CR

Dear Mr. Prine:


        The Innocence Project is currently reviewing the case of Kenneth Sherman. Mr. Sherman was convicted of
aggravated robbery and aggravated sexual assault on December 5, 1996 before Honorable Jim Wallace, 263rd District
Court, Harris County, Case No's 731520 and 731519.

         Wearccurrently seeking copies ofappellate briefs and trial transcripts onboth ofthese cases. We would greatly
appreciate it ifyou would besokind astocheck your files for any record ofthis case. Enclosed with this letter isa copy
of our case evaluation authorization fonn whichallows us to acquiredocuments on the defendant's behalf for evaluation
purposes.


          I have also encloseda check for S50.00 in payment of your retrieval fee (S25.00 per case).

          Please feel freeto call, write, or e-mail meif youhave anyquestions or concerns. Also,pleaseletme knowthe
total fee involved for processing this request and obtaining the documents. Thankyou for your time.

                                                                               Sincerely,



                                                                               Elena Aviles
                                                                               Document Manager
                                                                               (212)364-5351 ~
                                                                               eaviles@innocenceproject.org

Enclosure




         Banjarain N. Carta Scliaal of Lav, tesbira Uniiersilj
                                   o                                              o
         Barry C. Schect, Esq.
         PslBr J. Heulald, Esq.
         Directors

         Maddy delooe, Esg.
         Emotive Director

         liRicnn tolict
                                                                                                  OCT 2 9 2007
         ISOfill) liim, 3rl flin
         niw roik. wr looit
         Til tlUUiUI
        III 2l2.3Ei.a341
                                               INNOCENCE PROJECT
        •n.lsiiciiciiriletLif)
                                   CASE EVALUATION AUTHORIZATION FORM


This document authorizes and directs any persons or government agencies including, but not limited to police
prosecution, sheriff, probation, and parole officers and officials, to release to the Innocence Project and any attorney'
staff member, student, or volunteer working under its purview, any and all documents and other materials in their
possession pertaining to me or my case.

This document authorizes and directs attorneys who have previously represented me or from whom Ihave sought
legal advice and their agents, to release to the Innocence Project and any attorney, staff member, student, orvolunteer
working under its purview, any documents pertaining to me or my case and to disclose to the Innocence Project any
confidential information or privileged communications

This document authorizes any attorney, staff member, student, or volunteer working with the Innocence Project to
communicate with any persons or government agencies having information relevant to the evaluation of my case
including, but not limited to, attorneys who have previously represented me or from whom Ihave sought legal advice'
as well as police, prosecution, sheriff, corrections, probation, and parole officers and officials. This document further
authorizes the Innocence Project to examine, receive, and/or photocopy any and all documents pertaining to me or
my case that are in the possession of such persons or agencies.

This document authorizes any attorney, staff member, student, or volunteer working with the Innocence Project to
communicate with any persons or organizations, including, but not limited to, members of the Innocence Network
regarding the evaluation, progress, and/or status of my requestfor legal assistance.
In all other respects, my interactions with the Innocence Project will remain privileged and confidential.
This document serves as authorization for the Innocence Project's evaluation purposes only. Iunderstand that the
Innocence Project does not represent me.



DATED: (Of I--^3- ZOO!
        (Month/Day/Year)
                                                   SIGNATURE^)\A Sbd^DBjj ^5004
                                                   YOUR NAME:
                                                                  (Please print name)


                                                  ADDRESS:          lOKJlOCllv/ Uq,\-
                                                                    &1S fAA(o3Z
        •Elena Avilcs, Document Manager
        &J0 Worth Street, Suite 701, New York, NY 10013
                                                                                                                             neoposl'
                                                                                   ... ...... . | ,
                                        8P6Z-000-91-069Z                                                                     04/09/2015
                                      ClOZ-uer OOCiaqm
                                                                                  I W -! ,                                   US POSTAGE           $00.
                                                                                                                                                    ZIP 10013
                                                                                                                                                  041L1124681
                                                                      Christopher A. Prine
                                                                     Clerk of the Court
                                                                     First Court of Appeals
                                                                     301 Fannin Street
                                                                     Houston, Texas 77002-2066                     APR 1 5 2015
                                                                                                             CH^TOPHER APR|NE



I '
      9 Itiliili K. Oittit Iclnl ilUi. Teslln Uiliinltj    • r'OC^!£Uc&3^              #nfi])ii|iii|iii|i|||ii!|ini)iii]|)|iii)i|i|.,i„|)tiiii|